Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature listed in the information disclosure statement of 11
November 2021 and not found in this application are found in the parent application 15/762146.
Specification
	The disclosure is objected to because of the following informalities:
	The status of the parent application listed in paragraph [001] needs to be updated.  
	The disclosed first step of “synthesizing a first compound in a predetermined position”,  as taught in paragraph [016], is confusing as to how this actually accomplished since there is no teaching in the specification of forming the first compound in any particular position. It is simply formed by a precipitation reaction between the cation and anion precursors which occurs in a reaction system as shown by the examples. This means that the precipitated compound is not formed in any particular position and there is no indication that the position where the first compound is formed can be predetermined. Appropriate correction is required.
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The teaching in the process of claim 10 that the second and first compounds have the same alloy composition is not found in the specification. Therefore, this claim limitation is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 12 includes cadmium cyanide as a cadmium precursor. Paragraphs [027] and [095], which teach the cadmium precursor do not include cadmium cyanide. Thus this claim limitation is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The first step in claim 10, and which is implicitly in dependent claims 11-17, teaches “synthesizing a first compound in a predetermined position”. This step is indefinite since it unclear as to how this actually accomplished since there is no teaching in the specification of forming the first compound in any particular position. It is simply formed by a precipitation reaction between the cation and anion precursors which occurs in a reaction system as shown by the examples. This means that the precipitated compound is not formed in any particular position and there is no indication that the position where the first compound is formed can be predetermined. 
	The process of claims 10-17 is also indefinite as to how a cation exchange reaction occurs between the first and second compounds when the first and second compounds have the same alloy composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,292,718.
	This reference teaches a product for producing a quantum dot material having the gradient structures of the figures. The taught process is to product a first nanocrystal, which reads upon the claimed first compound and claimed first synthesizing step; growing, or synthesizing, a second nanocrystal having a composition different from the first nanocrystal, or second compound, on to the surface of the first nanocrystal and heating the layered crystals to form a gradient core through diffusion by heating the layered crystals at 100-460oC for 5 seconds to 4 hours. This diffusion step reads upon the claimed cation exchange step and the taught temperature range overlaps the temperature range of claim 15. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught process is the same as that claimed, one of ordinary skill in the art would expect the QD unit that make up the core and shell to be made up of a number of monoatomic layers or unit-cell layers that at least overlap the claimed ranges, absent any showing to the structure and that the taught units would have the unit-cell structure of claim 4.  The taught cation and anion precursors in paragraphs [0033] and [0034] include those of claims 11-14 and thus suggests that the taught quantum dot core and shell have Group II and Group VI elements. The ratio of metal to anion for the second nanocrystal is 100:1 to 1:50, which is the range of claim 17, and the examples teach a molar ratio of Cd:Se of 1:1 and a molar ratio Cd:S and Se of 2.3:1. These ranges fall within that of claim 16. While the reference does not teach that the taught particles experience blue-shift and then no shift, the taught gradient structures of the figures are those which applicants teaches for the claimed experiences. The structure of figures 1b and 2b is taught by the structure as experiencing blue-shifts and then remains unchanged. Given the teachings in the examples, one of ordinary skill in the art would have found it obvious to produce a quantum dot having a Cd1-xZnxSe1-ySy and a ZnS shell, where x=y and x and y are each between 0<x<1 and 0<y<1 where the amount of x decreases in the radial direction from surface to center. Since this suggested composition reads upon that claimed, the taught quantum dot has the same structure as that claimed and it is produced by a method that is the same as that claimed, one of ordinary skill in the art would expect that the suggested quantum dot to have a light emission peaks within the claimed range and a full width at half maximum range that at least overlaps that claimed, absent any showing to the contrary. The reference teaches the taught quantum dot material are used in quantum dot light emitting diodes, which are electroluminescent devices. The reference suggests the claimed process, quantum dot material and semiconductor devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/14/22